In an action to recover damages for wrongful-death and medical malpractice, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Spodek, J.), dated May 11, 1994, as, upon reargument, (1) adhered to so much of its original determination as granted the branch of the defendants’ motion which was to quash the subpoena served upon nonparty Louis Camilien, and (2) limited their discovery of seven nonparty nurses to written interrogatories.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court did not improvidently exercise its discretion in refusing to permit the plaintiffs to depose nonparty Louis Camilien (see, Jira v Levin-Epstein, 172 AD2d 495). The plaintiffs failed to establish that he possessed material and relevant information that could not be obtained either from *737one of the defendants or from another source (Jira v LevinEpstein, supra).
Nor did the court improvidently exercise its discretion in limiting, for the time being, the plaintiffs’ discovery of the seven nurses who cared for the plaintiffs’ decedent in the recovery room to the service of interrogatories upon them. Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.